     Case 2:19-cv-13146-WBV-MBN Document 29 Filed 05/15/20 Page 1 of 2



                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA

DONALD RAY MAGEE, JR.                               CIVIL ACTION

VERSUS                                              NO: 19-13146-WBV-MBN

JOHNNY CRAIN, JR., ET AL.                           SECTION: D (5)

                             ORDER AND REASONS

      Before the Court is a Motion to Dismiss, filed by defendant, Lisa Jenkins. (R.

Doc. 14). Also before the Court is Defendant’s Rule 12(b)(6) Motion to Dismiss for

Failure to State a Claim Upon Which Relief May Be Granted, filed by defendant,

Johnny Crain, Jr. (R. Doc. 17). Both motions are unopposed.

      The Court, having considered the motions, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation (R. Doc. 21), and Plaintiff’s

objections thereto (R. Doc. 22), hereby approves the Magistrate Judge’s Report and

Recommendation and adopts it as its opinion herein.

      Accordingly,

      IT IS HEREBY ORDERED that Defendants’ motions (R. Docs. 14 & 17) are

GRANTED. Plaintiff’s 42 U.S.C. § 1983 official capacity claims against defendants,

Lisa Jenkins, Johnny Crain, Jr., and Judge Richard A. Swartz, are DISMISSED

without prejudice for lack of jurisdiction. Plaintiff’s Complaint (R. Doc. 1) is
     Case 2:19-cv-13146-WBV-MBN Document 29 Filed 05/15/20 Page 2 of 2



otherwise DISMISSED with prejudice for failure to state a claim upon which relief

can be granted, and for frivolousness.

      New Orleans, Louisiana, May 15, 2020.


                                         ______________________________
                                         WENDY B. VITTER
                                         United States District Judge
